       Case 2:19-cr-00850 Document 12 Filed on 07/02/19 in TXSD Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

THE UNITED STATES OF AMERICA *
                             *
VS.                          *                             CRIMINALNO.          C-19-850
                             *
EDWARD SANCHEZ               *

 DEFENDANT’S RESPONSE TO GOVERNMENT’S MOTION FOR REVIEW OF ORDER OF
                              RELEASE

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES EDWARD SANCHEZ, the Defendant in the above entitled and

numbered cause, by and through Counsel, and would show unto the Court as follows:



        The magistrate Judge heard every argument presented in the Government’s Motion and

ruled that a bond could be set that would secure the Defendant’s presence and protect the

community. The conditions of the order of release are extremely stringent and adequately address

all of the Government’s concerns.



        Mr. Sanchez faced this very same charge at the state Court when he was arrested on it

nearly three years ago. He complied with all of his pre-trial conditions and attended his court

dates until the case was dismissed. There is no proof of any criminal conduct since the date of

arrest in 2016.    The majority of the Government’s thirteen page argument is unproven

speculation, followed by conclusory statements made based as if those speculations have already

been adjudged true. Sanchez has no criminal history, is presumed innocent, has a 17 year work

history, has demonstrated he can comply with pre-trial conditions, and has demonstrated he is not

a flight risk.
      Case 2:19-cr-00850 Document 12 Filed on 07/02/19 in TXSD Page 2 of 2




       For the last three years the Government has not considered Sanchez to be of such a flight

risk or a danger to the community as to charge him or attempt to detain him. Now that he is

indicted, he is suddenly a danger. The primary effect of detaining him is to make preparation of

his defense more difficult at the point in time when he most needs to prepare and consult with his

attorney.


                                             Respectfully Submitted,


                                             s/ JASON WOLF
                                             JASON WOLF
                                             Federal Bar No. 926164

                                             LAW OFFICE OF JASON WOLF
                                             410 Peoples St.
                                             Corpus Christi, Texas 78401
                                             Telephone: (361) 887-7600
                                             Telecopier: (361) 882-4728

                                             ATTORNEY FOR DEFENDANT
                                             EDWARD SANCHEZ

                                CERTIFICATE OF SERVICE

       A true copy of the above and foregoing instrument was hand-delivered or mailed, postage

prepaid, to Brittany Jensen, Assistant United States Attorney, United States Attorney Office, 800

N. Shoreline Blvd., Suite 500, Corpus Christi, TX 78401, on this 2nd day of July, 2019.



                                             /s/ JASON WOLF
                                             JASON WOLF
